                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


INVENTERGY LBS, LLC,

                     Plaintiff,
                                               C.A. No. 1:19-cv-00251-LPS
      v.
                                               JURY TRIAL DEMANDED
AMER SPORTS WINTER & OUTDOOR
COMPANY,

                     Defendant.


            DEFENDANT AMER SPORTS WINTER & OUTDOOR COMPANY’S
                       ANSWER AND COUNTERCLAIMS

       Defendant and Counterclaimant Amer Sports Winter & Outdoor Company (“ASWO”),

by and through its attorneys, hereby answers Plaintiff Inventergy LBS, LLC’s (“Inventergy”)

Complaint for Patent Infringement (“Complaint”) and asserts the following affirmative defenses

and counterclaims:

                                      AS TO PARTIES

       1.      Plaintiff Inventergy LBS, LLC is a corporation organized and existing under the

laws of Delaware and maintains its principal place of business at 900 East Hamilton Avenue,

Campbell, CA 95008.

       Answer         ASWO lacks sufficient information to admit or deny the allegations of

Paragraph 1 of the Complaint, and therefore denies Paragraph 1.

       2.      Defendant Amer Sports Winter & Outdoor Company is a corporation organized

and existing under the laws of Delaware that maintains its principal place of business at 2030

Lincoln Avenue, Ogden, UT 84401.

       Answer         ASWO admits the allegations of Paragraph 2 of the Complaint.



                                               1
                                       AS TO JURISDICTION

        3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

        Answer          In answering Paragraph 3 of the Complaint, ASWO admits that

Inventergy’s Complaint purports to be an action for patent infringement under the patent laws of

the United States, including Title 35. ASWO denies, however, that the Complaint sets forth any

valid or meritorious claim, denies any patent infringement, and denies Inventergy is entitled to

any remedies.

        4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        Answer          In answering Paragraph 4 of the Complaint, ASWO admits that this Court

has subject matter jurisdiction over meritorious actions for patent infringement generally under

28 U.S.C. §§ 1331 and 1338. ASWO denies, however, that the Complaint sets forth any valid or

meritorious claim, denies any patent infringement, and denies Inventergy is entitled to any

remedies.

        5.      This Court has personal jurisdiction over Amer because it has engaged in

systematic and continuous business activities in the District of Delaware. Specifically, Amer

provides a full range of products to residents in this District. Amer is also incorporated in the

state of Delaware. As described below, Amer has committed acts of patent infringement giving

rise to this action within this District.

        Answer          In answering Paragraph 5 of the Complaint, ASWO does not contest that

the Court has personal jurisdiction over ASWO. ASWO denies, however, that the Complaint sets

forth any valid or meritorious claim, denies any patent infringement, and denies Inventergy is




                                                2
entitled to any remedies.

                                         AS TO VENUE

       6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Amer has

committed acts of patent infringement in this District and is incorporated in the state of

Delaware. In addition, Inventergy has suffered harm in this district.

       Answer          In answering Paragraph 6 of the Complaint, ASWO denies that it has

committed any acts of infringement in this District, denies that Inventergy has suffered any

damages, but admits that ASWO is a Delaware corporation.

                               AS TO THE PATENTS-IN-SUIT

       7.      Inventergy is the assignee of all right, title and interest in United States Patent No.

9,219,978 (the “’978 Patent”) and United States Patent No. 9,781,558 (the “’558” Patent)

(collectively the “Patents-in-Suit”), including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patents-in-

Suit. Accordingly, Inventergy possesses the exclusive right and standing to prosecute the present

action for infringement of the Patents-in-Suit by Amer.

       Answer          In answering Paragraph 7 of the Complaint, ASWO admits that on its face,

Inventergy is the record assignee of the asserted ‘978 Patent. ASWO is without knowledge

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 7 of the

Complaint.

   As To The ‘978 Patent

       8.      On December 22, 2015, the United States Patent and Trademark Office issued the

’978 Patent. The ’978 Patent is titled “System and Method for Communication with a Tracking

Device.” The application leading to the ’978 Patent was filed on June 24, 2015; which was a




                                                 3
divisional application of U.S. Patent Application No. 13/443,180, that was filed on April 10,

2012; which was a continuation of U.S. Application No. 12/322,941, that was filed on February

9, 2009; which claims priority from provisional application number 61/065,116, that was filed on

February 8, 2008. A true and correct copy of the ’978 Patent is attached hereto as Exhibit A and

incorporated herein by reference.

       Answer          In answering Paragraph 8 of the Complaint, ASWO admits that Exhibit A

is a copy of the ‘978 Patent, and that the ‘978 Patent speaks for itself.

       9.      The ’978 Patent is valid and enforceable.

       Answer          ASWO denies the allegations of Paragraph 9 of the Complaint.

       10.     The inventors recognized that there was a need for a system and method for

providing enhanced communication with tracking devices, while minimizing power consumption

and network air time. Ex. A, 1:45–51.

       Answer          ASWO denies the allegations of Paragraph 10 of the Complaint.

       11.     The invention in the ’978 Patent provides a tracking device with a location

detector, communication device, memory processor and configuration routine. Id. at 2:1–3.

       Answer          ASWO denies the allegations of Paragraph 11 of the Complaint.

   As To The ’558 Patent

       12.     On October 3, 2017, the United States Patent and Trademark Office issued the

’558 Patent. The ’558 Patent is titled “System and Method for Communication with a Tracking

Device.” The application leading to the ’558 Patent was filed on December 7, 2015; which was a

divisional application of U.S. Patent Application No. 14/313,339, that was filed on June 24,

2014; which was a division of U.S. Application No. 13/443,180, that was filed on April 10,

2012; which was a continuation of U.S. Application No. 12/322,941, that was filed on February




                                                  4
9, 2009; which claims priority from provisional application number 61/065,116, that was filed on

February 8, 2008. A true and correct copy of the ’558 Patent is attached hereto as Exhibit B and

incorporated herein by reference.

       Answer             In answering Paragraph 12 of the Complaint, ASWO admits that Exhibit B

is a copy of the ‘558 Patent, and that the ‘558 Patent speaks for itself

       13.         The ’558 Patent is valid and enforceable.

       Answer             ASWO denies the allegations of Paragraph 13 of the Complaint.

       14.         The inventors recognized that there was a need for a system and method for

providing enhanced communication with tracking devices, while minimizing power consumption

and network air time. Ex. B, 1:48–54.

       Answer             ASWO denies the allegations of Paragraph 14 of the Complaint.

       15.         The invention in the ’558 Patent provides a tracking device with a location

detector, communication device, memory processor and configuration routine. Id. at 2:4–6.

       Answer             ASWO denies the allegations of Paragraph 15 of the Complaint.

                   AS TO COUNT I: INFRINGEMENT OF THE ’978 PATENT

       16.         Inventergy incorporates the above paragraphs herein by reference.

       Answer             In answering Paragraph 16 of the Complaint, ASWO incorporates its

above paragraphs herein by reference.

       17.         Direct Infringement. Amer has been and continues to directly infringe at least

Claim 1 of the ’978 Patent in this District and elsewhere in the United States by providing a

system, for example, Amer’s Suunto 9 Baro, that satisfies the preamble of Claim 1: “[a] tracking

device.”     For     example,     Amer’s    Suunto       9   Baro   is   a   tracking   device.   See

https://www.suunto.com/en-us/Products/Sports-Watches/suunto-9-baro/suunto-9-baro-black/;




                                                     5
Figure 1. [Figure 1 Omitted.]

       Answer          ASWO denies the allegations of Paragraph 17 of the Complaint.

       18.     Amer’s Suunto 9 Baro satisfies claim element 1(a): “a location detector operative

to determine locations of said tracking device.” For example, Amer’s Suunto 9 Baro tracks

location using a built-in receiver supporting GPS and works digitally. See Figure 2. [Figure 2

Omitted.]

       Answer          ASWO denies the allegations of Paragraph 18 of the Complaint.

       19.     Amer’s Suunto 9 Baro satisfies claim element 1(b): “a communication device

operative to communicate with a remote system.” For example, Amer’s Suunto 9 Baro has a

communication device, such as a built-in transceiver, that is capable of cellular or satellite

communication. See Figure 3. [Figures 3 and 4 Omitted.]

       Answer          ASWO denies the allegations of Paragraph 19 of the Complaint.

       20.     Amer’s Suunto 9 Baro satisfies claim element 1(c): “memory for storing data and

code, said data including location data determined by said location detector and configuration

data.” For example, Amer’s Suunto 9 Baro has on-board memory capable of storing location

data. See Figure 5. [Figure 5 Omitted.]

       Answer          ASWO denies the allegations of Paragraph 20 of the Complaint.

       21.     Amer’s Suunto 9 Baro satisfies claim element 1(d): “a processor operative to

execute said code to impart functionality to said tracking device, said functionality of said

tracking device depending at least in part on said configuration data.” For example, Amer’s

Suunto 9 Baro includes a processor that executes code to determine the location of the Suunto 9

Baro and sends reports of its location over a set period of time. See Figs. 1-5.

       Answer          ASWO denies the allegations of Paragraph 21 of the Complaint.




                                                 6
       22.     Amer’s Suunto 9 Baro satisfies claim element 1(e): “a configuration routine

operative to modify said configuration data responsive to a communication from said remote

system.” For example, Amer’s Suunto 9 Baro can be configured to various reporting plans which

determine how frequently location is reported. See Figure 6. [Figure 6 Omitted.]

       Answer         ASWO denies the allegations of Paragraph 22 of the Complaint.

       23.     Amer’s Suunto 9 Baro satisfies claim element 1(f): “a buffering routine operative

to buffer location data indicative of a plurality of said locations when said communication device

is unable to communicate with said remote system.” For example, Amer’s Suunto 9 Baro

receives location data at fixed intervals and stores the location data in its memory if the device

cannot communicate with Amer’s server. See Fig. 5.

       Answer         ASWO denies the allegations of Paragraph 23 of the Complaint.

       24.     Amer’s Suunto 9 Baro satisfies claim element 1(g): “a reporting routine operative

to transmit said location data indicative of said plurality of said locations when said

communication device is able to communicate with said remote system.” For example, Amer’s

Suunto 9 Baro has a reporting mechanism that is activated when requested if the communication

server cannot communicate with the Suunto 9 Baro and leaving data stored in the tracking

device’s memory. See Figs. 1-6.

       Answer         ASWO denies the allegations of Paragraph 24 of the Complaint.

               AS TO COUNT II: INFRINGEMENT OF THE ’558 PATENT

       25.     Inventergy incorporates the above paragraphs herein by reference.

       Answer         In answering Paragraph 25 of the Complaint, ASWO incorporates its

above paragraphs herein by reference.

       26.     Direct Infringement. Amer has been and continues to directly infringe at least




                                                7
Claim 31 of the ’558 Patent in this District and elsewhere in the United States by providing a

system, for example, Amer’s Suunto 9 Baro, that satisfies the preamble of Claim 31: “[a]

tracking device.” For example, Amer’s Suunto 9 Baro is a tracking device. See Fig. 1.

       Answer          ASWO denies the allegations of Paragraph 26 of the Complaint.

       27.     Amer’s Suunto 9 Baro satisfies claim element 31(a): “a location detector

operative to determine locations of said tracking device.” For example, Amer’s Suunto 9 Baro

tracks location using a built-in receiver supporting GPS and works digitally. See Fig. 2.

       Answer          ASWO denies the allegations of Paragraph 27 of the Complaint.

       28.     Amer’s Suunto 9 Baro satisfies claim element 31(b): “a communication device

operative to communicate with a remote system.” For example, Amer’s Suunto 9 Baro has a

communication device, such as a built-in transceiver, that is capable of cellular or satellite

communication. See Figs. 3-4.

       Answer          ASWO denies the allegations of Paragraph 28 of the Complaint.

       29.     Amer’s Suunto 9 Baro satisfies claim element 31(c): “memory for storing data

and code, said data including location data determined by said location detector and

configuration data.” For example, Amer’s Suunto 9 Baro has on-board memory capable of

storing location data. See Fig. 5.

       Answer          ASWO denies the allegations of Paragraph 29 of the Complaint.

       30.     Amer’s Suunto 9 Baro satisfies claim element 31(d): “a processor operative to

execute said code to impart functionality to said tracking device, said functionality of said

tracking device depending at least in part on said configuration data.” For example, Amer’s

Suunto 9 Baro includes a processor that executes code to determine the location of the XT4700

Series and sends reports of its location over a set period of time. See Figs. 1-5.




                                                  8
       Answer          ASWO denies the allegations of Paragraph 30 of the Complaint.

       31.     Amer’s Suunto 9 Baro satisfies claim element 31(e): “a configuration routine

operative to modify said configuration data responsive to a communication from said remotes

ystem.” For example, Amer’s Suunto 9 Baro can be configured over-the-air to various reporting

plans which determine how frequently location is reported. See Figure 7. [Figure 7 Omitted.]

       Answer          ASWO denies the allegations of Paragraph 31 of the Complaint.

       32.     Amer’s Suunto 9 Baro satisfies claim element 31(f): “a reporting routine

operative to transmit said location data indicative of said plurality of said locations when said

communication device is able to communicate with said remote system.” For example, Amer’s

Suunto 9 Baro has a reporting mechanism that is activated when requested if the communication

server cannot communicate with the Suunto 9 Baro and leaving data stored in the tracking

device’s memory. See Figure 8. [Figure 8 Omitted.]

       Answer          ASWO denies the allegations of Paragraph 32 of the Complaint.

       33.     Amer’s Suunto 9 Baro satisfies claim element 31(g): “wherein said operational

data is indicative of battery status.” For example, Amer’s Suunto 9 Baro is capable of reading the

voltage of the battery of the device at fixed intervals and sending a report for the last voltage

reading. See Fig. 8.

       Answer          ASWO denies the allegations of Paragraph 33 of the Complaint.

                                 AFFIRMATIVE DEFENSES

                                   First Affirmative Defense

       34.     The Complaint fails to state a claim upon which relief can be granted.

                                  Second Affirmative Defense

       35.     The Complaint fails to state a claim for increased damages pursuant to 35 U.S.C.




                                                9
§ 284.

                                   Third Affirmative Defense

         36.   ASWO does not infringe and has not infringed, either literally or under the

doctrine of equivalents, induced others to infringe, or contributed to infringement by others of

any valid claim of the asserted patents.

                                   Fourth Affirmative Defense

         37.   The asserted patents are invalid for failure to comply with one or more provisions

of the U.S. Patent laws, including 35 U.S.C. §§ 101, 102, 103, 112, 115, and/or 116.

                                    Fifth Affirmative Defense

         38.   The Complaint is barred by doctrines of laches and/or estoppel.

                                   Sixth Affirmative Defense

         39.   The Complaint is barred by acquiescence.

                                  Seventh Affirmative Defense

         40.   The Complaint is barred by unclean hands.

                                   Eighth Affirmative Defense

         41.   Inventergy’s claim for infringement is barred, in whole or in part, by the doctrine

of prosecution history estoppel and/or prosecution disclaimer.

                                   Ninth Affirmative Defense

         42.   Inventergy’s claim for damages is barred, in whole or in part, by the operation of

applicable statutes, including 35 U.S.C. §286 (time limitation on damages).

                                   Tenth Affirmative Defense

         43.   Inventergy is not entitled to injunctive relief because any injury to Inventergy is

not immediate or irreparable, and Inventergy has an adequate remedy (if any) at law.




                                                10
       WHEREFORE, having fully answered Inventergy’s Complaint, ASWO prays that the

Complaint be dismissed with prejudice, that Inventergy be denied all relief sought, and that

ASWO be awarded its costs, its attorney’s fees, expert fees and costs and other litigation costs in

this action along with such further and additional relief as this Court deems just and appropriate.



                  ASWO’S COUNTERCLAIMS AGAINST INVENTERGY

       Defendant and Counterclaimant ASWO for its Counterclaims against Inventergy, pleads

on knowledge, information, and belief as follows:

                                         THE PARTIES

       1.      Amer Sports Winter & Outdoor Company (“ASWO”), is a Delaware corporation

with a principle place of business at 2030 Lincoln Avenue, Ogden, Utah 84401.

       2.      On information and belief, Counterclaim Defendant Inventergy LBS, LLC

(“Inventergy”), is a corporation organized and existing under the laws of Delaware and maintains

its principal place of business at 900 East Hamilton Avenue, Campbell, CA 95008.

                                 JURISDICTION AND VENUE

       3.      This Court generally has subject matter jurisdiction over actions for patent

infringement under the United States Patent Laws, 35 U.S.C. § 101, et seq. and under 28 U.S.C.

§§ 1331 and 1338(a).

       4.      This Court further has jurisdiction over the subject matter of this Counterclaim

against Inventergy pursuant to 28 U.S.C. §§ 2201 and 2202 in that ASWO is seeking a

declaratory judgment that the asserted patents, United States Patent No. 9,219,978 (the “’978

Patent”) and United States Patent No. 9,781,558 (the “’558” Patent) (collectively the “Patents-in-

Suit”), are invalid and not infringed.




                                                11
       5.      Inventergy has submitted to the personal jurisdiction of this Court by filing its

claim for patent infringement in this Court.

       6.      There exists an actual and justiciable controversy between ASWO and Inventergy

concerning Inventergy’s claims that ASWO infringes the asserted ‘978 and ‘558 Patents.

       7.      Venue is appropriate because Inventergy has consented to the propriety of venue

in this Court by filing a claim for patent infringement in this Court.

                                  FACTUAL BACKGROUND

       8.      Inventergy has filed meritless claims that products allegedly sold by ASWO

infringe the asserted ‘978 and ‘558 Patents.

       9.      The ‘978 Patent is titled “System and Method for Communication with a Tracking

Device” and relates to a system and method for providing communication with a tracking device.

The claimed elements of the ‘978 Patent are not present in the accused products sold by ASWO.

       10.     The claimed subject matter of the asserted ‘978 Patent is invalidated by the prior

art, including but not limited to Suunto’s own prior art devices and numerous prior art patents.

       11.     The ‘558 Patent is titled “System and Method for Communication with a Tracking

Device.” and relates to a system and method for communicating with a tracking device. The

claimed elements of the ‘558 Patent are not present in the accused products sold by ASWO.

       12.     The claimed subject matter of the asserted ‘558 Patent is invalidated by the prior

art, including but not limited to Suunto’s own prior art devices and numerous prior art patents.

                                 FIRST CLAIM FOR RELIEF

                 (Declaratory Judgment of Non-Infringement of ‘978 Patent)

       13.     ASWO realleges and incorporates by reference as though fully set forth herein the

allegations contained in Paragraphs 1 through 12 of this Counterclaim.




                                                 12
          14.   ASWO has not infringed, either literally or under the doctrine of equivalents, nor

contributed to, nor induced infringement of, any valid claim of the ‘978 Patent.

          15.   ASWO is therefore entitled to a declaratory judgment that ASWO does not

infringe any valid claim of the ‘978 Patent and that Inventergy is not entitled damages or other

relief.

                                SECOND CLAIM FOR RELIEF

                      (Declaratory Judgment of Invalidity of ‘978 Patent)

          16.   ASWO realleges and incorporates by reference as though fully set forth herein the

allegations contained in Paragraphs 1 through 15 of this Counterclaim.

          17.   The claims of the ‘978 Patent are invalid, unenforceable, and/or void for failing to

meet the requirements of the United States patent laws, including without limitation failure to

meet the requirements of 35 U.S.C. §§ 101, 102, 103, and/or 112.

          18.   ASWO is therefore entitled to a declaratory judgment that the claims of the ‘978

Patent are therefore invalid.

                                 THIRD CLAIM FOR RELIEF

                 (Declaratory Judgment of Non-Infringement of ‘558 Patent)

          19.   ASWO realleges and incorporates by reference as though fully set forth herein the

allegations contained in Paragraphs 1 through 18 of this Counterclaim.

          20.   ASWO has not infringed, either literally or under the doctrine of equivalents, nor

contributed to, nor induced infringement of, any valid claim of the ‘558 Patent.

          21.   ASWO is therefore entitled to a declaratory judgment that ASWO does not

infringe any valid claim of the ‘558 Patent and that Inventergy is not entitled damages or other

relief.




                                                 13
                                FOURTH CLAIM FOR RELIEF

                        (Declaratory Judgment of Invalidity of ‘558 Patent)

       22.     ASWO realleges and incorporates by reference as though fully set forth herein the

allegations contained in Paragraphs 1 through 21 of this Counterclaim.

       23.     The claims of the ‘558 Patent are invalid, unenforceable, and/or void for failing to

meet the requirements of the United States patent laws, including without limitation failure to

meet the requirements of 35 U.S.C. §§ 101, 102, 103, and/or 112.

       24.     ASWO is therefore entitled to a declaratory judgment that the claims of the ‘558

Patent are therefore invalid.

                                     PRAYER FOR RELIEF

       WHEREFORE, ASWO requests that this Court find for ASWO and that it grant ASWO

the following relief:

       a.      That the Court enter a judgment declaring the ‘978 Patent not infringed by ASWO

and that ASWO is not liable to Inventergy for infringement of the ‘978 Patent;

       b.      That the Court enter a judgment declaring that the claims of the ‘978 Patent are

invalid;

       c.      That the Court enter a judgment declaring the ‘558 Patent not infringed by ASWO

and that ASWO is not liable to Inventergy for infringement of the ‘558 Patent;

       d.      That the Court enter a judgment declaring that the claims of the ‘558 Patent are

invalid;

       e.      That the Court find this case to be exceptional under 35 U.S.C. § 285;

       f.      That the Court enter an order awarding ASWO its reasonable attorneys’ fees and

costs; and




                                                14
       g.     That ASWO be awarded such other and further relief as this Court may deem just

and proper.

                               DEMAND FOR JURY TRIAL

       ASWO hereby demands a trial by jury on all issues so triable.


Dated: April 1, 2019                        Respectfully submitted,


                                               /s/ Kenneth L. Dorsney
                                            Kenneth L. Dorsney (#3726)
                                            Erin E. Larson (#6616)
                                            MORRIS JAMES LLP
                                            500 Delaware Ave., Ste. 1500
                                            Wilmington, DE 19801-1494
                                            (302) 888-6800
                                            kdorsney@morrisjames.com
                                            elarson@morrisjames.com

                                            OF COUNSEL:

                                            Jeffery A. Key
                                            (Pro Hac Vice Admission to be filed)
                                            KEY & ASSOCIATES
                                            321 N. Clark Street, Suite 500
                                            Chicago, IL 60654
                                            Phone: (312) 560-2148
                                            jakey@key-and-associates.com

                                            Attorneys for Defendant-Counterclaimant
                                            Amer Sports Winter & Outdoor Company




                                              15
